 


110 HR 2109 IH: Empowering Our Local Communities Act of 2007
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2109 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2007 
Mrs. Drake introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide Federal penalties for certain killings by illegal aliens, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Empowering Our Local Communities Act of 2007. 
2.Certain killings by illegal aliens 
(a)In generalChapter 51 of title 18, United States Code, is amended by adding at the end the following: 
 
1123.Certain killings by illegal aliensWhoever, being an alien who is unlawfully present in the United States, commits manslaughter while under the influence of alcohol and while operating a motor vehicle, which has been shipped, transported or traveled in or affecting interstate or foreign commerce, shall be subject to a fine under this title and imprisoned not less than 5 nor more than 40 years. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 51 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1123. Certain killings by illegal aliens.  . 
3.Improper entry by, or presence of, aliensSection 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended— 
(1)in the section heading, by inserting Unlawful presence; after Improper time or place;; 
(2)in subsection (a)— 
(A)by striking Any alien and inserting Except as provided in subsection (b), any alien; 
(B)by striking or before (3); and 
(C)by inserting after concealment of a material fact, the following: or (4) is otherwise present in the United States in violation of the immigration laws or the regulations prescribed thereunder,. 
4.Institutional removal program (IRP) 
(a)Continuation and Expansion 
(1)In generalThe Department of Homeland Security shall continue to operate and implement the program known as the Institutional Removal Program (IRP) which— 
(A)identifies removable criminal aliens in Federal and State correctional facilities; 
(B)ensures such aliens are not released into the community; and 
(C)removes such aliens from the United States after the completion of their sentences. 
(2)ExpansionThe institutional removal program shall be extended to all States. Any State that receives Federal funds for the incarceration of criminal aliens shall— 
(A)cooperate with officials of the institutional removal program; 
(B)expeditiously and systematically identify criminal aliens in its prison and jail populations; and 
(C)promptly convey such information to officials of such program as a condition for receiving such funds. 
(b)Authorization for Detention After Completion of State or Local Prison SentenceLaw enforcement officers of a State or political subdivision of a State have the authority to— 
(1)hold an illegal alien for a period of up to 14 days after the alien has completed the alien’s State prison sentence in order to effectuate the transfer of the alien to Federal custody when the alien is removable or not lawfully present in the United States; or 
(2)issue a detainer that would allow aliens who have served a State prison sentence to be detained by the State prison until personnel from United States Immigration and Customs Enforcement takes the alien into custody, as required by law. 
(c)Technology UsageTechnology such as video conferencing shall be used to the maximum extent possible in order to make the Institutional Removal Program (IRP) available in remote locations. Mobile access to Federal databases of aliens, such as IDENT, and live scan technology shall be used to the maximum extent practicable in order to make these resources available to State and local law enforcement agencies in remote locations. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out the institutional removal program— 
(1)$100,000,000 for fiscal year 2008; 
(2)$115,000,000 for fiscal year 2009; 
(3)$130,000,000 for fiscal year 2010; 
(4)$145,000,000 for fiscal year 2011; and 
(5)$160,000,000 for fiscal year 2012. 
5.Training of state and local personnel performing immigration functions 
(a)Authorization of appropriations 
(1)In generalTo carry out paragraph (2), there are authorized to be appropriated $40,000,000 for fiscal year 2008, to remain available until September 30, 2009. 
(2)Use of FundsFrom amounts made available under paragraph (1), the Secretary of Homeland Security may reimburse a State or political subdivision for the expenses described in paragraph (4). 
(3)Eligible RecipientsA State, or a political subdivision of a State, is eligible for reimbursement under paragraph (2) if the State or political subdivision— 
(A)has entered into a written agreement described in section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) under which certain officers or employees of the State or subdivision may be authorized to perform certain functions of an immigration officer; and 
(B)desires such officers or employees to receive training from the Department of Homeland Security in relation to such functions. 
(4)ExpensesThe expenses described in this subsection are actual and necessary expenses incurred by the State or political subdivision in order to permit the training described in paragraph (3)(B) to take place, including expenses such as the following: 
(A)Costs of travel and transportation to locations where training is provided, including mileage and related allowances for the use of a privately owned automobile. 
(B)Subsistence consisting of lodging, meals, and other necessary expenses for the personal sustenance and comfort of a person required to travel away from the person’s regular post of duty in order to participate in the training. 
(C)A per diem allowance paid instead of actual expenses for subsistence and fees or tips to porters and stewards. 
(D)Costs of securing temporary replacements for personnel traveling to, and participating in, the training. 
(b)ClarificationNothing in this Act or any other provision of law shall be construed as making any immigration-related training a requirement for, or prerequisite to, any State or local law enforcement officer exercising that officer’s inherent authority to assist in the apprehension, arrest, detention, or transfer to Federal custody of illegal aliens during the normal course of carrying out their law enforcement duties. 
(c)Report 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Congress a report describing the usefulness and effectiveness of the program under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)). 
(2)ContentsThe report under paragraph (1) shall address the following: 
(A)The number of States and political subdivisions of States participating in such program. 
(B)The number of States and political subdivisions of States that have engaged in discussions with the Department of Homeland Security regarding such program. 
(C)A description of how useful and effective the program is, including data on apprehensions of aliens who are unlawfully present in the United States. 
(D)A description of any hardships faced by States and political subdivisions as participants of the program. 
(E)A description of the steps the Secretary of Homeland Security is taking, and any plan the Secretary has formulated, to encourage the participation of States and political subdivisions in such program. 
 
